United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Ruther, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1864
Issued: May 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal from a May 14, 2010 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s entitlement to monetary
compensation on the grounds that she refused an offer of suitable work under 5 U.S.C. § 8106(c).
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) alleging a shoulder injury in the
performance of duty on August 28, 1999 while working on a sorting machine. The Office
accepted that she sustained shoulder injuries causally related to her federal employment as a mail
handler: right shoulder sprain; right shoulder villodular synovitis; left shoulder impingement and
1

5 U.S.C. § 8101 et seq.

left shoulder rotator cuff tear. Appellant underwent left shoulder arthroscopic surgery on
February 28, 2008 and received compensation for wage loss.
In a report dated June 11, 2008, Dr. Louis Rose, an attending orthopedic surgeon, opined
that appellant should remain off work and continue physical therapy. The Office referred
appellant for a second opinion evaluation by Dr. Stanley Soren, an orthopedic surgeon. In a
report dated October 24, 2008, Dr. Soren provided a history and results on examination. He
found that appellant could work full time, with restrictions that included 30 pounds lifting, no
climbing or reaching above the shoulder.
The Office found a conflict in medical opinion and referred appellant to
Dr. Martin Barschi, a Board-certified orthopedic surgeon. In a report dated February 11, 2009,
Dr. Barschi opined that she could work full time with restrictions. He completed a work capacity
evaluation (OWCP 5c) indicating that appellant could work with no reaching above shoulder,
20 pounds lifting and pulling and 30 pounds pushing.
On March 25, 2009 the Office received a light-duty job offer dated March 24, 2009. The
job offer provided work restrictions in accord with Dr. Barschi’s report.
By letter dated April 1, 2009, the Office advised appellant that the employing
establishment had informed it that “an offer of work has been made to you” consistent with her
work restrictions. Appellant was advised of the provisions of 5 U.S.C. § 8106(c) and the Office
stated that she had 30 days to either accept the job or provide an explanation for refusing the
position.
In a letter dated April 27, 2009, the employing establishment stated that it was attaching a
light-duty job offer for eight hours a day “as per restrictions from [appellant’s] second opinion
physician, Dr. Barschi.” Appellant was advised that she had 14 days (May 12, 2009) to accept
the offer and that the job has been prepared to make reasonable accommodation for injury. The
employing establishment also advised her of the provisions of 5 U.S.C. § 8106(c).
By decision dated May 6, 2009, the Office terminated appellant’s entitlement to monetary
compensation as she had refused an offer of suitable work under 5 U.S.C. § 8106(c)(2).
In a memorandum of telephone call dated May 11, 2009, appellant indicated that she
would attempt the job although she was not sure if she could physically perform the position. On
May 14, 2009 she submitted a note that she had accepted the position on May 11, 2009.
On May 21, 2009 appellant requested a hearing before an Office hearing representative.
A hearing was held on March 17, 2010.
By decision dated May 14, 2010, the Office hearing representative affirmed the May 6,
2009 Office decision. With regard to the April 27, 2009 employing establishment letter, the
hearing representative stated that it “did not create an extension of time for [appellant] to respond
to the Office’s April 1, 2009 letter (30-day notice). Rather, the April 27, 2009 Postal Service
letter pertained only to communication between the employing agency and the claimant
regarding acceptance of the offered job.”

2

LEGAL PRECEDENT
According to the Office’s procedures, an offer of employment by the employing
establishment to the claimant must be in writing and must include a description of the duties
performed, physical requirements of the position, location of the job, date available and date for
a response to the job offer.2 5 U.S.C. § 8106(c) provides in pertinent part, “A partially disabled
employee who … (2) refuses or neglects to work after suitable work is offered ... is not entitled
to compensation.” It is the Office’s burden to terminate compensation under section 8106(c) for
refusing to accept suitable work or neglecting to perform suitable work.3 To justify such a
termination, the Office must show that the work offered was suitable.4 An employee who
refuses or neglects to work after suitable work has been offered to him has the burden of
showing that such refusal to work was justified.5
With respect to the procedural requirements of termination under section 8106(c), the
Board has held that the Office must inform appellant of the consequences of refusal to accept
suitable work and allow appellant an opportunity to provide reasons for refusing the offered
position.6 If appellant presents reasons for refusing the offered position, the Office must inform
the employee if it finds the reasons inadequate to justify the refusal of the offered position and
afford her a final opportunity to accept the position.7
ANALYSIS
As noted, a claimant is subject to the provisions of 5 U.S.C. § 8106(c) after suitable work
is offered. The procedural requirements of a suitable work determination provide that, when an
offer of a position is made to a claimant, the Office will make a determination as to whether the
offer is suitable and if so, advise appellant of its findings and provide an opportunity for the
claimant to accept the position or provide reasons for rejecting the offer.
The Office issued an April 1, 2009 letter stating that appellant had been extended an offer
of work. The evidence of record does not establish that the employing establishment made an
offer to her as of April 1, 2009. The Office noted that appellant had received a copy of a job
offer dated March 24, 2009. The clear language of the April 27, 2009 employing establishment
letter suggests that it was not until that date that the employing establishment actually made a job
offer to her. According to the April 27, 2009 letter, the job offer was attached and the employing
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(a) (June 1996).
3

Henry P. Gilmore, 46 ECAB 709 (1995).

4

John E. Lemker, 45 ECAB 258 (1993).

5

Catherine G. Hammond, 41 ECAB 375, 385 (1990); 20 C.F.R. § 10.517(a).

6

Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992). See also supra note 2 at
Chapter 2.814.4(c) (December 1993), which provides that a claimant be advised he/she has 30 days to accept the
position or provide reasons for refusing.
7

Id.

3

establishment described the work as comporting with the restrictions of Dr. Barschi. Appellant
was advised that she had 14 days to accept the job. There was no evidence that the employing
establishment had previously provided a written job offer to her, in accord with Office
procedures noted above. It is not a question of whether the April 27, 2009 letter created an
extension of time to respond to the April 1, 2009 letter. The Office cannot properly make a
finding that a job offer is suitable until the employing establishment has made a written offer to
the injured employee. The record does not support the finding in the April 1, 2009 letter that
appellant received a job offer from the employing establishment as of that date.
The Board finds that the Office failed to properly follow its procedures with respect to
5 U.S.C. § 8106(c)(2). Appellant should have been provided with an appropriate letter noting
the provisions of 5 U.S.C. § 8106(c)(2) and providing 30 days to respond after the job offer was
made on April 27, 2009.
CONCLUSION
The Board finds the Office did not properly terminate appellant’s compensation pursuant
to 5 U.S.C. § 8106(c).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2010 is reversed.
Issued: May 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

